Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding mechanism in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 16, 17, 21 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beehag et al (US Patent 8,197,624).
Regarding claim 1, Beehag discloses system for fixing a stud (functional component 54) to an object (composite component 50) with the aid of liquefaction or at least plastification of a material based on a thermoplastic polymer, said material being comprised by the stud or the object (thermoplastic 40 encasing metal portion 38 shown in Fig. 3B), the system comprising:
the stud (functional component 54) comprising an elongated shaft (post 64) having a distal end, a proximal end and a longitudinal axis therebetween, and a collar (top face 60) extending radially from the shaft (post 64), having a distal collar face and a proximal collar face and being arranged on the shaft with a proximal shaft portion extending beyond the proximal collar face (shown in Fig. 4),
a tool comprising a vibration source capable of supplying mechanical vibration energy, and a sonotrode (ultrasonic welder horn 58) with a proximal sonotrode end and a distal sonotrode face (shown in Fig. 4), wherein the proximal sonotrode end is coupled or couplable to the vibration source, wherein the sonotrode is designed for vibration transmission from the proximal sonotrode end to the distal sonotrode face, and 
wherein the axial channel (hollow channel 62) is dimensioned for accommodation of the proximal shaft portion (post 64), and wherein the distal sonotrode face  is adapted to the proximal collar face (top face 60) for enabling transmission of vibration and of a pressing force from the sonotrode (horn 58) to the stud (component 54).
Regarding claim 9, Beehag discloses the collar (top face 60) is constituted by a distal collar portion and a proximal collar portion, wherein the proximal collar portion constitutes the proximal collar face, and wherein the distal collar portion constitutes the distal collar face (shown in Fig. 4).
Regarding claim 16, Beehag discloses the collar (top face 60) is arranged on the distal end of the shaft (post 64), wherein at least the distal collar face (15) comprises said material based on a thermoplastic polymer (thermoplastic 40 surrounding metal portion 38 shown in Fig. 3B), and wherein said material is ultrasonically weldable.
Regarding claim 17, Beehag discloses the distal collar face comprises energy directors (energy directors 66).
Regarding claim 21, Beehag discloses the object (composite component 50) to which the stud (functional component 54) is to be fixed, wherein, at least in a fixation location, the object (composite component 50) comprises a further material based on a further thermoplastic polymer (thermoplastic material 52), said further material being weldable to said material based on a thermoplastic polymer comprised by the distal collar face.
claim 25, it is the examiner’s position that such ultrasonic horns, as disclosed by Beehag, inherently are formed to generate maximum amplitude at the output face in order to apply the maximum ultrasonic energy to the articles for the minimum amount of power.
Regarding claim 26, Beehag discloses the stud (functional component 54) comprising an elongated shaft (post 64) having a distal end, a proximal end and a longitudinal axis therebetween, and a collar (top face 60) extending radially from the shaft (post 64), having a distal collar face and a proximal collar face and being arranged on the shaft with a proximal shaft portion extending beyond the proximal collar face. See Fig. 4.
Regarding claim 27, Beehag discloses the sonotrode (horn 58) comprising a proximal sonotrode end and a distal sonotrode face (shown in Fig. 4), wherein the proximal sonotrode end is couplable to the vibration source (provided but not shown), wherein the sonotrode is designed for vibration transmission from the proximal sonotrode end to the distal sonotrode face and maximum vibration amplitude at the distal sonotrode face, and wherein the sonotrode further comprises an axial channel (hollow section 62) being open at the distal sonotrode face.
It is the examiner’s position that such ultrasonic horns inherently are formed to generate maximum amplitude at the output face in order to apply the maximum ultrasonic energy to the articles for the minimum amount of power.
Regarding claim 28, Beehag discloses the sonotrode (horn 58) wherein the axial channel (hollow section 62) has a closed proximal end which is also designed for vibration transmission. See Fig. 4.
claim 29, Beehag discloses a method for fixing a stud (functional component 54) to an object (composite component 50) with the aid of liquefaction or at least plastification of a material based on a thermoplastic polymer comprised by the stud or the object (thermoplastic 40 encasing metal portion 38 shown in Fig. 3B), the system comprising the steps of:
providing the stud (functional component 54) comprising an elongated shaft (post 64) having a distal end, a proximal end and a longitudinal axis therebetween, and a collar (top face 60) extending radially from the shaft (post 64), having a distal collar face and a proximal collar face and being arranged on the shaft with a proximal shaft portion extending beyond the proximal collar face (shown in Fig. 4),
providing the tool comprising a vibration source capable of supplying mechanical vibration energy and a sonotrode (ultrasonic welder horn 58) with a proximal sonotrode end and a distal sonotrode face (shown in Fig. 4), wherein the proximal sonotrode end is couplable to the vibration source, wherein the sonotrode is designed for vibration transmission from the proximal sonotrode end to the distal sonotrode face, and wherein the sonotrode (horn 58) further comprises an axial channel (hollow channel 62) being open at the distal sonotrode face, wherein the axial channel (hollow channel 62) is dimensioned for accommodation of the proximal shaft portion (post 64), and wherein the distal sonotrode face is adapted to the proximal collar face (top face 60) for enabling transmission of vibration and of a pressing force from the sonotrode (horn 58) to the stud (component 54), coupling the proximal sonotrode end to the vibration source,

positioning, with the aid of the tool (ultrasonic welder horn 58), the distal shaft end against a fixation location on the object (composite component 50),
applying vibration and a pressing force through the sonotrode (horn 58) to the stud (functional component 64) for a time sufficient for liquefying or at least plastifying (melting) enough of said material based on a thermoplastic polymer for embedding the distal shaft end in the fixation location, for penetrating a further material comprised by the fixation location, or for welding the distal collar face to the fixation location (welding functional component 54 to the composite component 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15, 20, 22-24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Beehag et al (US Patent 8,197,264) as described above in view of Aeschlimann et al (US Patent 7,160,405).
claim 10, Beehag does not disclose the longitudinal reinforcing ribs arranged on the shaft of the stud as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Aeschlimann.
Aeschlimann discloses a system for employing a stud or joining element 20a-e to connect components 50 and 51. In the embodiment shown in Fig. 2e, the stud 20e is provided with ribs 25 and 27.
It would have been obvious to one having ordinary skill in the art to employ reinforcing ribs, as taught by Aeschlimann, in the system of Beehag in order to provide the predictable result of improving the strength of the stud.
Regarding claim 11, Beehag does not disclose the distal shaft portion extending beyond the distal collar face as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Aeschlimann.
Aeschliman discloses a system for employing a stud or joining element. As shown in Figs. 3-4, the joining element 30 includes cylindrical portion or collar 31 and a pointed element 32 corresponding to a distal shaft portion extending beyond the distal collar face of cylindrical portion 31.
It would have been obvious to one having ordinary skill in the art to employ distal shaft portion extending beyond the distal collar face, as taught by Aeschliman, in the system of Beehag in order to provide the predictable result of enabling penetration of the stud or joining element into a substrate.
Regarding claim 12, Aeschliman shows the pointed element 32 with a tapering tip.
claim 15, Aeschliman discloses the pointed element 31 are made of thermoplastic material See col. 4, lines 47-50.
Regarding claim 20, Beehag discloses the object (composite component 50) to which the stud (functional component 54 is to be fixed, wherein at least in a fixation location the object (composite component) comprises a material (thermoplastic surface 52) or a surface structure being penetrable by said material based on a thermoplastic polymer comprised by the distal shaft portion in a liquefied or plastified state.
Regarding claims 22-24 and 30-31, Aeschliman discloses a matting (covering layer 44) wherein the pointed element 31 is pushed through the matting (covering material 44) without the need of providing an opening in the matting and is performed before or after fixation of the stud to the object.

Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beehag et al (US Patent 8,197,264) in view of Aeschlimann et al (US Patent 7,160,405) as described above in further view of Device (US Patent 5,271,785).
Regarding claims 13-14, Beehag in view of Aeschliman does not show the distal shaft comprises a material that is not liquefiable in the manner claimed. Regarding this difference, the applicant is directed to the reference of Devine.
Devine discloses a system for inserting an element in a plastic part. As shown in Fig. 2, a metal insert 18 and plastic filler material 24 are inserted into hole 20 of thermoplastic part 22. Ultrasonic horn 12, connected to generator 11, applies ultrasonic energy to head 16 of insert 18 to soften the thermoplastic material and bond the 
It would have been obvious to one having ordinary skill in the art to employ a material that is not liquefiable, as taught by Device, in the system of Beehag in view of Aeschliman in order to provide the predictable result of increasing the strength of the connecting element.
Regarding claim 18, Beehag discloses the object (composite component 50) to which the stud (functional component 54) is to be fixed, wherein, at least in a fixation location, the object (composite component 50) comprises said material based on a thermoplastic polymer (thermoplastic surface 52).
Regarding claim 19, applicant is reminded that "expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Therefore the concept of thin walled duct has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745